Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-5, 8, and 11-20 under 35 U.S.C. §101 are persuasive in view of Applicant’s amendment, therefore the rejections are now withdrawn.
Applicant’s arguments with respect to the rejection of claims 1, 2, 11, 12, 16, and 17 under 35 U.S.C. §102 and claims 3-10, 13-15, and 18-20 under 35 U.S.C. §103 have been fully considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant’s amendments.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  
Claim 6 recites “providing, by the computing system, a notification to dispatch the authorized personnel to manage the one or more personal mobility vehicles” which does not further limit claim 1, which recites “providing, by the computing system, one or more notifications to dispatch authorized personnel to manage one or more personal mobility vehicles of the first group of personal mobility vehicles in the geographic region based at least in part on the prioritization”.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 7, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy  in view of Taplan (PGPub No US 2015/0379480 A1), henceforth known as Taplan.
Konrardy was first cited in a previous Office Action. 
Regarding claim 1, Konrardy teaches: 
A computer-implemented method comprising: 
determining, by a computing system, sensor data collected by one or more vehicles while navigating a geographic region; 
(Konrardy, FIG. 1A: (140); FIG. 2: (204); FIG. 10; 
Col 57, lines 37-40, 44-58: “FIG. 10 illustrates a flow diagram of an exemplary passive searching method 1000 for automatically searching an area for vehicles, people, or other items using sensor data from a plurality of autonomous vehicles… The server 140 may then identify a plurality of vehicles in a search area…which may include receiving location information from a plurality of vehicles. The server 140 may then generate and send an indication of search criteria to each of the identified vehicles 108 (block 1006). The search criteria may include information regarding the search to be performed, such as information regarding one or more target items (e.g., a person or vehicle sought). Upon receiving the indication of search criteria, a controller 204 of an on-board computer 114 or mobile device 110 within the vehicle 108 may collect data from one or more sensors 120 regarding the vehicle's environment (block 1008). The sensor data may then be evaluated by the controller 204…”:
Where the server and controller (computing system) obtain and evaluate sensor data from a plurality of autonomous vehicles (one or more vehicles) while navigating a search area (geographic region))
determining, by the computing system, information describing respective states of a plurality of personal mobility vehicles in the geographic region based at least in part on the collected sensor data; 
(Konrardy, 
Col 60, lines 21-27: “The sensor data may also be evaluated by the controller 204 to identify other nearby vehicles, equipment, or items within the vehicle environment. For example, the controller 204 may identify a nearby vehicle of the make, model, and color of the target vehicle of interest from the sensor data. As another example, bicycles or construction equipment may be identified from the sensor data”;
Col 60, lines 39-50: “At block 1012, the controller 204 may determine whether the sensor data matches the search criteria. In some embodiments, this may include determining whether each of a plurality of intermediate information items meets one or more distinct criteria of the search criteria. For example, the controller 204 may determine… vehicle descriptions (e.g., make, model, color, condition, etc.), equipment descriptions, or other types of criteria”:
Where the controller (part of the computing system) evaluates sensor data collected (collected sensor data) from a plurality of vehicles in a search area (geographic region) to locate bicycles (plurality of personal mobility vehicles) and determine vehicle descriptions, including condition (respective state of the plurality of personal mobility vehicles)).
Konrardy fails to explicitly teach prioritizing, by the computing system, management of a first group of personal mobility vehicles in the geographic region over a second group of personal mobility vehicles in an additional geographic region based at least in part on the respective states of the plurality of personal mobility vehicles in the geographic region and respective states of the second group of personal mobility vehicles in the additional geographic region; and providing, by the computing system, one or more notifications to dispatch authorized personnel to manage one or more personal mobility vehicles of the first group of personal mobility vehicles in the geographic region based at least in part on the prioritization. 
However, in the same field of endeavor, Taplan teaches: 
prioritizing, by the computing system, management of a first group of personal mobility vehicles in the geographic region over a second group of personal mobility vehicles in an additional geographic region based at least in part on the respective states of the plurality of personal mobility vehicles in the geographic region and respective states of the second group of personal mobility vehicles in the additional geographic region; and 
(Taplan, FIG. 1: (100); 
Abstract: “…The present invention relates to a method for maintaining and/or repairing at least one bicycle (110) of a plurality of bicycles (110) distributed in the field comprising first identification data, wherein the method comprises the following steps:
a. Receiving (140) a maintenance and/or repair request via a network, wherein the request comprises first identification data of the bicycle (110);
b. Sending (150) a maintenance and/or repair request to a mobile maintenance and repair unit (130) with a specification of a location where the bicycle (110) is available for maintenance and/or repair;…”;
Paragraphs [0025] – [0028]: “…step b of the method according to the invention comprises selecting a mobile maintenance and repair unit of a plurality of mobile maintenance and repair units by means of at least one predetermined criterion. Preferably, the at least one criterion comprises one or more of the following criteria:
i. Locations of the plurality of mobile maintenance and/or repair units;
ii. Inventories of the available parts in the plurality of mobile maintenance and repair units;
iii. A time specification included in the maintenance and/or repair request when the maintenance and/or repair is to be carried out”;
Paragraph [0029]: “... criterion ii comprises the highest priority when selecting the mobile maintenance and repair unit, followed by criterion iii, followed by criterion i”;
Paragraph [0030]: “…A maintenance and repair order is assigned to the mobile maintenance and repair unit under the condition that the spare parts that are needed are present in the mobile maintenance and repair unit. When they are not present, the method normally chooses another mobile maintenance and repair unit which has the suitable spare parts. If different maintenance and repair units are possible for carrying out a maintenance and/or repair order according to this criterion, the method also considers the current location of the mobile maintenance and repair units. The order will be preferably assigned to the maintenance and repair unit which is closer to the bicycle to be maintained and/or repaired…”;
Paragraph [0039]: “…the present invention relates to a method for operating a mobile maintenance and repair unit for at least one bicycle of plurality of bicycles distributed in the field…”;
Paragraph [0067]: “…the present invention relates to a computer program comprising instructions for performing the methods as described above”;
Paragraph [0100]: “…the maintenance and/or repair system 100 is able to create route profiles under consideration of the mentioned priorities. The route profiles make it possible that a multitude of maintenance and/or repair orders can be transmitted to mobile maintenance and repair units 130 so that they are busy…”;
Where the system 100 is a computer system designed to manage the repair of a plurality of bicycles (management of a plurality of personal mobility vehicles) in various 
The system 100 selects a mobile repair unit to perform a bicycle maintenance and repair order in a specific location, where the selection of a mobile repair unit to perform a maintenance and repair order at a specific location is equivalent to managing a first personal mobility vehicle in a geographic region, as opposed to a second personal mobility vehicle in an additional geographic region. 
The system 100 prioritizes selection of a mobile repair unit to perform a bicycle maintenance and repair order in a specific location (prioritizing, by the computing system, management of a first personal mobility vehicle in the geographic region over a second personal mobility vehicle in an additional geographic region) based on whether the mobile repair unit has the parts required to perform the maintenance and repair order for the specific bicycle (based at least in part on the respective state of the personal mobility vehicle in the geographic region and respective state of the second personal mobility vehicle in the additional geographic region), where the type of repair and repair parts needed describe the respective states of the bicycles in their respective locations. 
Further, although the system 100 describes the method for a single bicycle maintenance and repair order, paragraph [0039] describes the process for use with at least one bicycle of a plurality of bicycles, i.e. more than one bicycle may be serviced. Thus, a first bicycle and a second bicycle may refer to groups of bicycles, i.e. a first group of personal mobility vehicles in the geographic region and a second group of personal mobility vehicles in an additional geographic region)
providing, by the computing system, one or more notifications to dispatch authorized personnel to manage one or more personal mobility vehicles of the first group of personal mobility vehicles in the geographic region based at least in part on the prioritization.
(Taplan, FIG. 1: (100); 
Abstract: “…The present invention relates to a method for maintaining and/or repairing at least one bicycle (110) of a plurality of bicycles (110) distributed in the field comprising first identification data, wherein the method comprises the following steps:
a. Receiving (140) a maintenance and/or repair request via a network, wherein the request comprises first identification data of the bicycle (110);
b. Sending (150) a maintenance and/or repair request to a mobile maintenance and repair unit (130) with a specification of a location where the bicycle (110) is available for maintenance and/or repair;…”;
Paragraph [0033]: “When a mobile maintenance and repair unit is assigned by the above-mentioned method for a maintenance and/or repair order, this order will be transmitted to it preferably via a mobile radio network and/or via Internet or via something similar. The transmission preferably takes place electronically. There are also other transmission methods, e.g. via phone. If the mobile maintenance and repair unit accept the transmitted maintenance and/or repair order, it sends a conformation in the form of a message and the reception of the message is made possible by the method. As a consequence, it is always known if and which mobile maintenance and repair unit carries out an order…”;
Paragraph [0081]: “…Normally, a maintenance and repair unit 130 is run by a mechanic. So the mobile maintenance and repair unit 130 is able to carry out proper the maintenance and/or repair”;
Where the system 100 provides a maintenance and/or repair request to a repair unit 130 run by a mechanic (providing, by the computing system, one or more notifications to dispatch authorized personnel) to repair a bicycle in a location (manage one or more personal mobility vehicles of the first group of personal mobility vehicles in the geographic region) based on the prioritization using criteria i and ii in which a location is prioritized based on the proximity of a repair unit and the type of repair the bicycle requires, i.e. the state of the bicycle (based at least in part on the prioritization)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the computer-implemented method of Konrardy with the feature of prioritizing management of a first group of personal mobility vehicles in the geographic region over a second group of personal mobility vehicles in an additional geographic region based on the respective states of the plurality of personal mobility vehicles of Taplan because “The advantage of the method lies in the possibility that a user can order the maintenance and repair unit to any place where, for example, a damage has been occurred. Thereby, the user does not have to transport his damaged bicycle” (Taplan, Paragraph [0010]) and “Thus, the use of a maintenance and/or repair method for bicycles is significantly simplified and the efficiency and mobility of bicycles rises
Regarding claim 2, Konrardy  and Taplan teach the computer implemented method of claim 1. Konrardy further teaches: 
wherein the collected sensor data includes at least one of image data collected using one or more optical cameras or point cloud data collected using one or more Light Detection And Ranging (LiDAR) sensors.
(Konrardy, FIG. 1A: (120); FIG. 2: (204);
Col 59, lines 47-59: “At block 1008, the controller 204 may obtain sensor data by using one or more sensors 120 of the vehicle 108 to collect information regarding the vehicle environment in which the vehicle 108 is located… For example, image data may be generated by one or more cameras or other image generation devices for vehicle steering and collision avoidance. Such image data may be obtained by the controller 204 and used for passive searching, as well”;
Where the collected sensor data includes optical cameras for use in passive searching of the object of interest (collected sensor data includes image data collected using one or more optical cameras)).
Regarding claim 6, Konrardy and Taplan teach the computer-implemented method of claim 1. Taplan further teaches: 
providing, by the computing system, a notification to dispatch the authorized personnel to manage the one or more personal mobility vehicles.
(Taplan, FIG. 1: (100); 
Abstract: “…The present invention relates to a method for maintaining and/or repairing at least one bicycle (110) of a plurality of bicycles (110) distributed in the field comprising first identification data, wherein the method comprises the following steps:
a. Receiving (140) a maintenance and/or repair request via a network, wherein the request comprises first identification data of the bicycle (110);
b. Sending (150) a maintenance and/or repair request to a mobile maintenance and repair unit (130) with a specification of a location where the bicycle (110) is available for maintenance and/or repair;…”;
When a mobile maintenance and repair unit is assigned by the above-mentioned method for a maintenance and/or repair order, this order will be transmitted to it preferably via a mobile radio network and/or via Internet or via something similar. The transmission preferably takes place electronically. There are also other transmission methods, e.g. via phone. If the mobile maintenance and repair unit accept the transmitted maintenance and/or repair order, it sends a conformation in the form of a message and the reception of the message is made possible by the method. As a consequence, it is always known if and which mobile maintenance and repair unit carries out an order…”;
Paragraph [0081]: “…Normally, a maintenance and repair unit 130 is run by a mechanic. So the mobile maintenance and repair unit 130 is able to carry out proper the maintenance and/or repair”;
Where the system 100 provides a maintenance and/or repair request to a repair unit 130 run by a mechanic (providing, by the computing system, a notification to dispatch the authorized personnel) to repair a bicycle in a location (manage the one or more personal mobility vehicles)). 
Regarding claim 7, Konrardy and Taplan teach the computer-implemented method of claim 1. Taplan further teaches: 
wherein notifications to dispatch the authorized personnel to manage the one or more personal mobility vehicles in the geographic region are prioritized over notifications to dispatch the authorized personnel to manage the personal mobility vehicles in the additional geographic region.
(Taplan, FIG. 1: (100); 
Abstract: “…The present invention relates to a method for maintaining and/or repairing at least one bicycle (110) of a plurality of bicycles (110) distributed in the field comprising first identification data, wherein the method comprises the following steps:
a. Receiving (140) a maintenance and/or repair request via a network, wherein the request comprises first identification data of the bicycle (110);
b. Sending (150) a maintenance and/or repair request to a mobile maintenance and repair unit (130) with a specification of a location where the bicycle (110) is available for maintenance and/or repair;…”;
Paragraphs [0025] – [0028]: “…step b of the method according to the invention comprises selecting a mobile maintenance and repair unit of a plurality of mobile maintenance and repair units by means of at least one predetermined criterion. Preferably, the at least one criterion comprises one or more of the following criteria:
i. Locations of the plurality of mobile maintenance and/or repair units;
ii. Inventories of the available parts in the plurality of mobile maintenance and repair units;
iii. A time specification included in the maintenance and/or repair request when the maintenance and/or repair is to be carried out”;
Paragraph [0029]: “... criterion ii comprises the highest priority when selecting the mobile maintenance and repair unit, followed by criterion iii, followed by criterion i”;
Paragraph [0030]: “…A maintenance and repair order is assigned to the mobile maintenance and repair unit under the condition that the spare parts that are needed are present in the mobile maintenance and repair unit. When they are not present, the method normally chooses another mobile maintenance and repair unit which has the suitable spare parts. If different maintenance and repair units are possible for carrying out a maintenance and/or repair order according to this criterion, the method also considers the current location of the mobile maintenance and repair units. The order will be preferably assigned to the maintenance and repair unit which is closer to the bicycle to be maintained and/or repaired…”;
Paragraph [0033]: “When a mobile maintenance and repair unit is assigned by the above-mentioned method for a maintenance and/or repair order, this order will be transmitted to it preferably via a mobile radio network and/or via Internet or via something similar. The transmission preferably takes place electronically. There are also other transmission methods, e.g. via phone. If the mobile maintenance and repair unit accept the transmitted maintenance and/or repair order, it sends a conformation in the form of a message and the reception of the message is made possible by the method. As a consequence, it is always known if and which mobile maintenance and repair unit carries out an order…”;
Paragraph [0081]: “…Normally, a maintenance and repair unit 130 is run by a mechanic. So the mobile maintenance and repair unit 130 is able to carry out proper the maintenance and/or repair”;
In step b, the system 100 prioritizes selecting mobile repair units for bicycle repair requests (prioritizing, by the computing system, management of personal mobility vehicles) using criteria i, locations of a plurality of repair units in relation to the bicycle repair requests, where a closer repair unit in relation to the location of the bicycle repair request is prioritized (prioritizing, by the computing system, management of a first 
Step b also includes notification to the mobile repair unit’s mechanic (notifications to dispatch the authorized personnel to manage the one or more personal mobility vehicles) and so is also prioritized in the same way that management of the bicycles is prioritized (notifications to dispatch the authorized personnel to manage the one or more personal mobility vehicles in the geographic region are prioritized over notifications to dispatch the authorized personnel to manage the personal mobility vehicles in the additional geographic region)).
Regarding claim 11, the claim limitations recite a system having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitations, Konrardy further teaches: 
A system comprising: 
at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform: 
(Konrardy, FIG. 1A: (140); FIG. 2: (110/114), (204), (140);
Col 17, lines 13-20: “FIG. 2 illustrates a block diagram of an exemplary mobile device 110 or an exemplary on-board computer 114 consistent with the system 100 and the system 180. The mobile device 110 or on-board computer 114 may include… a user-input device (not shown), and/or, like the server 140, a controller 204…”;
Col 17, lines 28-35: “Similar to the controller 155, the controller 204 may include a program memory 208, one or more microcontrollers or microprocessors (MP) 210, a RAM 212… The program memory 208 includes an operating system 226, a data storage 228, a plurality of software applications 230, and/or a plurality of software routines 240…”;
Col 17, lines 62-66: “The one or more processors 210 may be adapted and configured to execute any of one or more of the plurality of software applications 230 or any one or more of the plurality of software routines 240 residing in the program memory 204, in addition to other software applications…”:
Where the server and controller contain at least one processor, at least one memory, and software applications and software routines (stored instructions) to facilitate the 
Regarding claim 12, the claim limitations recite a system having limitations similar to those of claim 2 and therefore is rejected on the same basis, as outlined above.
Regarding claim 16, the claim limitations recite a non-transitory computer-readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitations, Konrardy further teaches: 
A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform: 
(Konrardy, FIG. 1A: (140); FIG. 2: (110/114), (204), (140);
Col 17, lines 13-20: “FIG. 2 illustrates a block diagram of an exemplary mobile device 110 or an exemplary on-board computer 114 consistent with the system 100 and the system 180. The mobile device 110 or on-board computer 114 may include… a user-input device (not shown), and/or, like the server 140, a controller 204…”;
Col 17, lines 28-35: “Similar to the controller 155, the controller 204 may include a program memory 208, one or more microcontrollers or microprocessors (MP) 210, a RAM 212… The program memory 208 includes an operating system 226, a data storage 228, a plurality of software applications 230, and/or a plurality of software routines 240…”;
Col 17, lines 62-66: “The one or more processors 210 may be adapted and configured to execute any of one or more of the plurality of software applications 230 or any one or more of the plurality of software routines 240 residing in the program memory 204, in addition to other software applications…”;
Col 73, lines 18-22: “Additionally, certain embodiments are described herein as including logic or a number of routines, subroutines, applications, or instructions. These may constitute either software (code embodied on a non-transitory, tangible machine-readable medium) or hardware”:
Where the server and controller contain at least one processor, at least one memory, and software applications and software routines (non-transitory computer-readable storage medium including instructions) to facilitate the following system that uses one or more vehicles in a geographic location to search for items of interest).
Regarding claim 17, the claim limitations recite a non-transitory computer-readable storage medium having limitations similar to those of claim 2 and therefore is rejected on the same basis, as outlined above.

Claims 3, 4, 5, 13, 14, 15, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy and Taplan as applied to claims 1, 11, and 16 above, and in further view of Bruhn.
Bruhn was first cited in a previous Office Action.
Regarding claim 3, Konrardy and Taplan teach the computer implemented method of claim 1. Konrardy further teaches: 
wherein determining the information describing the respective states of the plurality of personal mobility vehicles further comprises: 
determining, by the computing system, that a personal mobility vehicle is [obstructing pedestrian traffic] based at least in part on a determination by the one or more vehicles;
(Konrardy, FIG. 1A: (110), (114); FIG. 2: (110/114), (204); FIG. 10;
Col 57, lines 37-40: “FIG. 10 illustrates a flow diagram of an exemplary passive searching method 1000 for automatically searching an area for vehicles, people, or other items using sensor data from a plurality of autonomous vehicles…”:
Col 60, lines 21-27: “The sensor data may also be evaluated by the controller 204 to identify other nearby vehicles, equipment, or items within the vehicle environment. For example, the controller 204 may identify… bicycles… from the sensor data”;
Col 60, lines 39-50: “At block 1012, the controller 204 may determine whether the sensor data matches the search criteria. In some embodiments, this may include determining whether each of a plurality of intermediate information items meets one or more distinct criteria of the search criteria. For example, the controller 204 may determine… vehicle descriptions (e.g., make, model, color, condition, etc.), equipment descriptions, or other types of criteria”;

Konrardy does not explicitly teach determining, by the computing system, that a personal mobility vehicle is obstructing pedestrian traffic […] and associating, by the computing system, the personal mobility vehicle with a nuisance state. 
However, in the same field of endeavor, Bruhn teaches:
determining, by the computing system, that a personal mobility vehicle is obstructing pedestrian traffic […]; and 
(Bruhn, FIG. 1: (105), (110), (120), (130); FIG. 2A-C; FIG. 3;
Paragraph [0027]: “The dockless PTV usage tracking system 105 can include some or all of… a location capture device 110, a location characterization processor 120, a parking arbitration processor 130… the location capture device 110 can obtain location data from at least one sensor indicating a parked location of one of the PTVs 106 of a fleet of shared PTVs 106. The captured location data can indicate where a particular PTV 106 is parked… such as one or more images of the environment (e.g., the sidewalk, etc.) in which the PTV 106 is parked... ”;
Paragraph [0031]: “Embodiments of the parking arbitration processor 130 can be in communication with the location characterization processor 120 and can compute an arbitration determination indicating whether the set of parked location attributes meets a set of acceptance criteria 137… In some implementations, the acceptance criteria 137 includes one or more regulatory (e.g., legal) driven criteria. For example… regulations (e.g., the Americans with Disabilities Act (ADA), etc.) can prohibit or discourage parking of a PTV 106 in a manner that blocks pedestrian zones (e.g., the Americans with Disabilities Act (ADA) requires at least five feet of clearance around a PTV 106 parked on a sidewalk)”:
Where the tracking system (computing system) determines that a personal transport vehicles (personal mobility vehicle) does not have sufficient clearance around it (obstructing pedestrian traffic))
associating, by the computing system, the personal mobility vehicle with a nuisance state.

Paragraph [0029]: “Embodiments of the location characterization processor 120 can be in communication with the location capture device 110 and can compute a set of parked location attributes in accordance with the location data… the computed parked location attributes can indicate any desired information about the PTV 106 and/or its surrounding environment, such as an obstruction status of the PTV 106 (e.g., how much clearance is left around one or more sides of the parked PTV 106, whether there are any nearby obstructions, etc.)”;
Where the location characterization processor (part of the computing system) computes parked location attributes and assigns the personal transport vehicle (personal mobility vehicle) an obstruction status (associating the personal mobility vehicle with a nuisance state) if there is not enough room, i.e. there is less than the five feet of clearance required by the arbitration processor which implements regulations allowing clearance for Americans with disabilities).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the computer implemented method of Konrardy and Taplan with the feature of assigning a nuisance state to the objects of interest (personal mobility vehicles) of Bruhn because “While dockless PTV services are typically more convenient to consumers than their docked counterparts, certain concerns have tended to limit the availability and desirability of such services. For example, consumers often park the PTVs in undesirable locations, such as laid down in the middle of a sidewalk, or in a location that is generally inconvenient to other consumers” (Bruhn, Paragraph [0019]).
Regarding claim 4, Konrardy and Taplan teach the computer-implemented method of claim 1. Konrardy further teaches: 
wherein determining the information describing the respective states of the plurality of personal mobility vehicles further comprises: 
determining, by the computing system, that a personal mobility vehicle is [obstructing road traffic] based at least in part on a determination by the one or more vehicles; and 
(Konrardy, FIG. 1A: (110), (114); FIG. 2: (110/114), (204); FIG. 10;
FIG. 10 illustrates a flow diagram of an exemplary passive searching method 1000 for automatically searching an area for vehicles, people, or other items using sensor data from a plurality of autonomous vehicles…”:
Col 60, lines 21-27: “The sensor data may also be evaluated by the controller 204 to identify other nearby vehicles, equipment, or items within the vehicle environment. For example, the controller 204 may identify… bicycles… from the sensor data”;
Col 60, lines 39-50: “At block 1012, the controller 204 may determine whether the sensor data matches the search criteria. In some embodiments, this may include determining whether each of a plurality of intermediate information items meets one or more distinct criteria of the search criteria. For example, the controller 204 may determine… vehicle descriptions (e.g., make, model, color, condition, etc.), equipment descriptions, or other types of criteria”;
Where the condition of the located bicycles (determining the information describing the respective states of the plurality of personal mobility vehicles) consists of determining a vehicle description (determining, by the computing system, that a personal mobility vehicle is […]) by the on-board controller (based at least in part on a determination by the one or more vehicles)).
Konrardy does not explicitly teach determining, by the computing system, that a personal mobility vehicle is obstructing road traffic […] and associating, by the computing system, the personal mobility vehicle with a hazard state.
However, in the same field of endeavor, Bruhn teaches:
determining, by the computing system, that a personal mobility vehicle is obstructing road traffic […]; and 
(Bruhn, FIG. 1: (105), (110), (120), (130); FIG. 2A-C; FIG. 3;
Paragraph [0027]: “The dockless PTV usage tracking system 105 can include some or all of… a location capture device 110, a location characterization processor 120, a parking arbitration processor 130… the location capture device 110 can obtain location data from at least one sensor indicating a parked location of one of the PTVs 106 of a fleet of shared PTVs 106. The captured location data can indicate where a particular PTV 106 is parked in relation to geospatial coordinates, mapping data (e.g., a street map), or the like…”;
Embodiments of the parking arbitration processor 130 can be in communication with the location characterization processor 120 and can compute an arbitration determination indicating whether the set of parked location attributes meets a set of acceptance criteria 137… The acceptance criteria 137 can include any predetermined set of criteria for which an automated objective determination can be made to determine whether the PTV 106 is parked in an acceptable location… For example, some regulations can prohibit or discourage parking of a PTV 106 in a manner that blocks other vehicle travel…”;
Where the tracking system (computing system) determines where the personal transportation vehicle (personal mobility vehicle) is parked with relation to a street map (i.e. in a street) and the arbitration processor enforces regulations such as discouraging parking in a manner that blocks other vehicle travel (obstructs road traffic))
associating, by the computing system, the personal mobility vehicle with a hazard state.
(Bruhn, FIG. 1: (105), (110), (120);
Paragraph [0029]: “Embodiments of the location characterization processor 120 can be in communication with the location capture device 110 and can compute a set of parked location attributes in accordance with the location data… the computed parked location attributes can indicate any desired information about the PTV 106 and/or its surrounding environment, such as… an accessibility status of the PTV 106 (e.g., whether it is parked in a publicly accessible location)”;
Paragraph [0031]: “Embodiments of the parking arbitration processor 130 can be in communication with the location characterization processor 120 and can compute an arbitration determination indicating whether the set of parked location attributes meets a set of acceptance criteria 137… The acceptance criteria 137 can include any predetermined set of criteria for which an automated objective determination can be made to determine whether the PTV 106 is parked in an acceptable location. In some embodiments, the goal of the acceptance criteria 137 is to support a binary type of decision (e.g., the parked location is acceptable or unacceptable)… In some implementations, the acceptance criteria 137 includes one or more regulatory (e.g., legal) driven criteria. For example, some regulations can prohibit or discourage parking of a PTV 106 in a manner that blocks other vehicle travel…”;
Where the location characterization processor (part of the computing system) computes parked location attributes and determines an accessibility status of the personal transport vehicle (personal mobility vehicle) which would be inaccessible if parked in a street and the parking arbitration processor determines the parking is unacceptable if parking blocks other vehicles, either of which equates to an assigned “hazard state” (associating the personal mobility vehicle with a hazard state)).
While dockless PTV services are typically more convenient to consumers than their docked counterparts, certain concerns have tended to limit the availability and desirability of such services. For example, consumers often park the PTVs in undesirable locations, such as laid down in the middle of a sidewalk, or in a location that is generally inconvenient to other consumers” (Bruhn, Paragraph [0019]).
Regarding claim 5, Konrardy and Taplan teach the computer-implemented method of claim 1. Konrardy further teaches: 
wherein determining the information describing the respective states of the plurality of personal mobility vehicles further comprises: 
determining, by the computing system, that a personal mobility vehicle is [damaged] based at least in part on a determination by the one or more vehicles; and 
(Konrardy, FIG. 1A: (110), (114); FIG. 2: (110/114), (204); FIG. 10;
Col 57, lines 37-40: “FIG. 10 illustrates a flow diagram of an exemplary passive searching method 1000 for automatically searching an area for vehicles, people, or other items using sensor data from a plurality of autonomous vehicles…”:
Col 60, lines 21-27: “The sensor data may also be evaluated by the controller 204 to identify other nearby vehicles, equipment, or items within the vehicle environment. For example, the controller 204 may identify… bicycles… from the sensor data”;
Col 60, lines 39-50: “At block 1012, the controller 204 may determine whether the sensor data matches the search criteria. In some embodiments, this may include determining whether each of a plurality of intermediate information items meets one or more distinct criteria of the search criteria. For example, the controller 204 may determine… vehicle descriptions (e.g., make, model, color, condition, etc.), equipment descriptions, or other types of criteria”;
Where the condition of the located bicycles (determining the information describing the respective states of the plurality of personal mobility vehicles) consists of determining a vehicle description (determining, by the computing system, that a personal mobility 
Konrardy does not explicitly teach determining, by the computing system, that a personal mobility vehicle is damaged […] and associating, by the computing system, the personal mobility vehicle with an inoperable state.
However, in the same field of endeavor, Bruhn teaches:
determining, by the computing system, that a personal mobility vehicle is damaged […]; and 
(Bruhn, FIG. 1: (105), (110), (120), (130); FIG. 2A-C; FIG. 3;
Paragraph [0027]: “The dockless PTV usage tracking system 105 can include some or all of… a location capture device 110, a location characterization processor 120, a parking arbitration processor 130… Embodiments of the location capture device 110 can obtain location data from at least one sensor indicating a parked location of one of the PTVs 106 of a fleet of shared PTVs 106. The captured location data can indicate… information about the state of the PTV 106, such as… its condition (e.g., whether it appears to be dirty, broken, etc.), and/or other such information”;
Where the tracking system (computing system) determines where the personal transportation vehicle (personal mobility vehicle) is parked and if the personal transportation vehicle (personal mobility vehicle) is broken (damaged))
associating, by the computing system, the personal mobility vehicle with an inoperable state.
(Bruhn, FIG. 1: (105), (110), (120);
Paragraph [0029]: “Embodiments of the location characterization processor 120 can be in communication with the location capture device 110 and can compute a set of parked location attributes in accordance with the location data… the computed parked location attributes can indicate any desired information about the PTV 106 and/or its surrounding environment, such as an operability status of the PTV 106 (e.g., whether maintenance is needed, there is a flat tire, the PTV 106 is excessively dirty, etc.)…”;
Where the location characterization processor (part of the computing system) computes parked location attributes and determines an operability status of the personal transport vehicle (personal mobility vehicle) which would be inoperable if maintenance is needed).
docking stations can provide… relatively simple inventory and maintenance tracking and management (e.g., by having a limited number of location to which personnel are dispatched for checking, servicing, replacing, and/or otherwise interacting with PTV inventory… However, reliance on docking stations can also cause certain limitations. For example, installation of docking stations can tend to involve appreciable space, logistics, and expense, such that availability of docking stations to consumers tends to be limited. Accordingly, it is common for the pickup and/or drop-off location of docked personal transport vehicles to be inconvenient to consumers, thereby appreciably limiting use and desirability of such docked PTV services…” (Bruhn, Paragraph [0018]).
Regarding claim 13, the claim limitations recite a system having limitations similar to those of claim 3 and therefore is rejected on the same basis, as outlined above.
Regarding claim 14, the claim limitations recite a system having limitations similar to those of claim 4 and therefore is rejected on the same basis, as outlined above.
Regarding claim 15, the claim limitations recite a system having limitations similar to those of claim 5 and therefore is rejected on the same basis, as outlined above.
Regarding claim 18, the claim limitations recite a non-transitory computer-readable storage medium having limitations similar to those of claim 3 and therefore is rejected on the same basis, as outlined above.
Regarding claim 19, the claim limitations recite a non-transitory computer-readable storage medium having limitations similar to those of claim 4 and therefore is rejected on the same basis, as outlined above.
Regarding claim 20, the claim limitations recite a non-transitory computer-readable storage medium having limitations similar to those of claim 5 and therefore is rejected on the same basis, as outlined above.

Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy and Taplan as applied to claim 1 above, and in further view of Audet. 

Audet was first cited in a previous Office Action. 
Regarding claim 8, Konrardy and Taplan teach the computer-implemented method of claim 1. The combination of Konrardy and Taplan fail to teach determining, by the computing system, a utilization metric measuring utilization of the plurality of personal mobility vehicles in the geographic region. 
However, in the same field of endeavor, Audet teaches: 
determining, by the computing system, a utilization metric measuring utilization of the plurality of personal mobility vehicles in the geographic region.
(Audet, FIG. 7: (14); FIG. 9; FIG. 13; 
Paragraph [0061]: “Geographical localization functions 33 of the mobile phone 32 can be used to locate the vehicle 17 and provide the information to the network 20. FIG. 7 illustrates… A series of vehicle presence sensors 220 adapted to recognize a vehicle 17 secured in an associated dock 16, or present on a parking space, is connected to the station 12… The vehicle presence sensor 220 is further adapted to send a corresponding signal to the station 12 that will be transmitted to the server 14… )”;
Paragraph [0068]: “Turning to FIG. 9 illustrating an exemplary process to determine a vehicle rental cost in function of the number of vehicles 17 docked in stations 12… The exemplary embodiment goes as follows: The number of vehicles 17 in stations 12 is evaluated 250 and past use data of vehicles 17, 252, is analyzed to determine 254 where the most critical needs are among the stations 12 (past use data is stored in the historical data memory 240 illustrated in FIG. 7). The system determines which stations 12 have too little units therein to meet the "departure" demand and which stations 12 have too much vehicles 17 therein to meet the "arrival" demand… ”;

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the computer-implemented method of Konrardy and Taplan with the feature of determining a utilization metric in a geographic area of Audet because “… some stations 12 are very popular as arrival stations 12 while other stations 12 are very popular departure stations 12. This causes a problem because the most popular departure stations 12 are often empty of vehicles 17 and most popular arrival stations 12 are often full of vehicles 17. Vehicles 17 need to be manually redistributed to ensure minimum service is offered from and to each station 12… A team with an adapted vehicle (truck and trailer in the case of bikes) redistributes the vehicles 17 among stations 12” (Audet, Paragraph [0065]).
Regarding claim 9, Konrardy, Taplan, and Audet teach the computer-implemented method of claim 8. Audet further teaches: 
providing, by the computing system, a notification to dispatch the authorized personnel to pre-position one or more additional personal mobility vehicles in the geographic region based at least in part on the utilization metric.
(Audet, FIG. 7: (14); FIG. 9: (262); FIG. 13; 
Paragraph [0061]: “Geographical localization functions 33 of the mobile phone 32 can be used to locate the vehicle 17 and provide the information to the network 20. FIG. 7 illustrates… A series of vehicle presence sensors 220 adapted to recognize a vehicle 17 secured in an associated dock 16, or present on a parking space, is connected to the station 12… The vehicle presence sensor 220 is further adapted to send a corresponding signal to the station 12 that will be transmitted to the server 14… )”;
Paragraph [0068]: “Turning to FIG. 9 illustrating an exemplary process to… improve the repartition of vehicles 17 among stations 12. The exemplary embodiment goes as follows: The number of vehicles 17 in stations 12 is evaluated 250 and past use data of vehicles 17, 252, is analyzed to determine 254 where the most critical needs are among the stations 12 (past use data is stored in the historical data memory 240 illustrated in FIG. 7). The system determines which stations 12 have too little units therein to meet the "departure" demand and which stations 12 have too much vehicles 17 therein to meet the "arrival" demand. Preferred destination stations 12 are identified and "arrival based" vehicle rental cost are established 256 to influence renters (user of a rented vehicle 17) to use preferred destination stations 12 as arrival stations 12… ”;
Paragraph [0069]: “Still referring to FIG. 9, the renter identifies the desired destination (or arrival) station 12… the system then proposes alternate destination stations 12, 262, with associated advantageous rental cost or reward points… The renter selects the destination station 266… The renter pays for the rental cost 270 and rents the vehicle 17, 272, to use the vehicle 17”;
Where the server and memory (computing system) determines a utilization metric of various stations (geographic locations) at 254 and renters (authorized personnel) are incentivized (notified via proposed incentives and dispatched) to use preferred destination stations as arrivals stations (pre-position vehicles) to allocate vehicles at stations that require more vehicles due to high use as a departure station).
Regarding claim 10, Konrardy, Taplan, and Audet teach the computer-implemented method of claim 8. Audet further teaches: 
providing, by the computing system, a notification to dispatch the authorized personnel to remove one or more personal mobility vehicles from the geographic region based at least in part on the utilization metric.
(Audet, FIG. 7: (14); FIG. 9: (264); FIG. 13;
Paragraph [0061]: “Geographical localization functions 33 of the mobile phone 32 can be used to locate the vehicle 17 and provide the information to the network 20. FIG. 7 illustrates… A series of vehicle presence sensors 220 adapted to recognize a vehicle 17 secured in an associated dock 16, or present on a parking space, is connected to the station 12… The vehicle presence sensor 220 is further adapted to send a corresponding signal to the station 12 that will be transmitted to the server 14… )”;
Paragraph [0068]: “Turning to FIG. 9 illustrating an exemplary process to… improve the repartition of vehicles 17 among stations 12. The exemplary embodiment goes as follows: The number of vehicles 17 in stations 12 is evaluated 250 and past use data of vehicles 17, 252, is analyzed to determine 254 where the most critical needs are among the stations 12 (past use data is stored in the historical data memory 240 illustrated in FIG. 7). The system determines which stations 12 have too little units therein to meet the "departure" demand and which stations 12 have too much vehicles 17 therein to meet the "arrival" demand… in the goal of freeing some docks 16 in stations 12 where docks 16 are too crowded and are historically known to be popular "arrival stations", advantageous departure based rental cost are established 258 to incitate renters to rent vehicles 17 from these stations 12”;
Paragraph [0069]: “Still referring to FIG. 9, the renter identifies the desired destination (or arrival) station 12, 260 (the departure station 12 is known if the renter rents a vehicle 17 from a station 12). The system then proposes alternate… departure stations 12, 264, with associated advantageous rental cost. The renter selects… the departure station 268 (because a renter can decide to take a vehicle 17 from a preferred departure stations 12… The renter pays for the rental cost 270 and rents the vehicle 17, 272, to use the vehicle 17… ”:
Where the server and memory (computing system) determine a utilization metric of various stations (geographic locations) at 254 and renters (authorized personnel) are incentivized (notified via proposed incentives and dispatched) to use alternate departure stations to remove vehicles at stations that have too many vehicles due to high use as an arrival station).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (PGPub No US 2019/0248439 A1) teaches a method for using a motorised scooter comprising a first step of receiving a request to use at least one motorised scooter; a second step of notifying location of the at least one suitable motorised scooter; a third step of offering the at least one suitable motorised scooter; and a fourth step of getting back the at least one suitable motorised scooter.
Owens (US Patent No 10,002,394 B1) teaches a method for receiving and processing roadside notifications from users reporting issues with nearby vehicles by using a computing device. Uses include but are not limited to report issues with automobiles, motorcycles, scooters, buses, recreational vehicles, and boats, by using a desktop computer, a laptop computer, a tablet computer, a palmtop computer, a mobile computing device, a smart phone, a personal computer, a server, a mobile phone and a web server.
Zysk, JR. et al. (PGPub No US 2019/0369203 A1) teaches bicycle-sharing system including bicycles having beacons. Sensors are distributed throughout an urban environment and detect the beacons. Stations report check-in and check-out of the bicycles. Using reported detections of the bicycles and the check-in and check-out locations, a trajectory of the bicycle is determined. Where multiple sensors detect the beacon at a time, triangulation may be performed to more accurately determine the bicycle location. Trajectories of bicycles may be used for planning purposes or to track stolen or mislaid bicycles.
Kanof (PGPub No US 2010/0245128 A1) teaches an automatic parking station system for cycles and bicycles, in which parking stations are installed in a plurality of sites within a city or a limited geographical area and are connected via a centralized information system. The cycles and bicycles may be manual, electric, electrically-assisted or gasoline-powered. Various companies and private and non-private users of the bicycles can use the stations, which can identify each bicycle.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668